Rehearing granted, February 3, 2011



                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4312


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER J. RUFFIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00335-HEH-1)


Submitted:   November 9, 2010             Decided:   November 23, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Elizabeth S. Wilson, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant. Neil H. MacBride, United
States Attorney, Stephen W. Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher J. Ruffin appeals from his conviction and

240-month sentence following his guilty plea to one count of

manufacturing         and      possessing        with      intent      to    distribute

marijuana, in violation of 21 U.S.C. § 841(a) (2006); and one

count of being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1) (2006).                 Ruffin’s counsel filed a brief

pursuant      to   Anders   v.    California,        386 U.S. 738,   744   (1967),

stating that there are no meritorious issues for appeal, but

questioning whether the district court complied with Fed. R.

Crim.    P.   11    in   accepting      Ruffin’s       guilty    plea.      Ruffin      was

advised of his right to file a pro se supplemental brief but did

not do so.         The Government filed a responding brief arguing that

Ruffin    waived      his   right      to   appeal      his    conviction.        Finding

Ruffin validly waived the right to appeal his conviction and

sentence, we dismiss his appeal.

              A    defendant     may   waive     the    right    to   appeal      if   that

waiver is knowing and intelligent.                      United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                     Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver is both valid and enforceable.                    United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. General, 278
F.3d 389, 400-01 (4th Cir. 2002).                      The question of whether a

                                             2
defendant validly waived his appeal rights is a question of law

that this court reviews de novo.                  Manigan, 592 F.3d at 626.

             Our review of the record leads us to conclude that

Ruffin knowingly and voluntarily waived the right to appeal his

conviction and sentence.                Ruffin’s challenge to the district

court’s acceptance of his guilty plea falls within the scope of

the waiver.     We therefore dismiss Ruffin’s appeal.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the plea agreement’s waiver of appellate rights.                             We

therefore dismiss Ruffin’s appeal.                        This court requires that

counsel inform Ruffin, in writing, of the right to petition the

Supreme     Court    of   the    United   States          for    further    review.      If

Ruffin requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave    to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Ruffin.      We dispense with oral argument because the facts and

legal    contentions      are     adequately        presented       in     the    materials

before    the   court     and    argument         would    not    aid    the     decisional

process.

                                                                                  DISMISSED




                                              3